Citation Nr: 0009386	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bladder cancer as a 
result of exposure to herbicides.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to an increased rating for residuals of 
removal of an osteochondroma from the right tibia currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

This appeal arises from a decision by the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).     

The appellant served on active duty from August 1966 to March 
1969.

The issue of entitlement to an increased rating for residuals 
of removal of an osteochondroma from the right tibia is the 
subject of the Remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  No current genito-urinary (GU) pathology is shown to be 
related to service.

3.  The veteran does not have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bladder cancer.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1995). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for 
complaints, symptoms or findings regarding cancer.  In 
December 1968, following psychiatric evaluation, he was found 
to have a passive-aggressive personality disorder without 
evidence of a psychosis or psychoneurosis, following his 
attempted rape of a Japanese national, after he forcibly 
entered her home and assaulted her, fracturing her ribs, and 
causing bruises to her stomach and contusions to her head.  
Service personnel records do not show any service in Vietnam.

In April 1995 the veteran was admitted to the Anderson Area 
Medical Center (Anderson) where a cystoscopy revealed a 
bladder tumor that was resected.  The pathology report 
indicated a poorly differentiated invasive transitional cell 
carcinoma.  The Anderson records are negative for medical 
evidence or medical opinions that link the veteran's urinary 
bladder cancer to his active service.  

VA treatment notes dated from October 1996 to December 1998 
are negative for medical evidence that links the veteran's 
cancer to his active service.  

In an undated PTSD questionnaire the veteran reported that 
while stationed in the Philippines as a field maintenance 
worker, he inspected planes, including some returning from 
Vietnam.  He saw bodies of soldiers, some of which were 
mangled or missing parts and some which were in body bags on 
a daily basis. 

An October 1996 VA treatment note states that the veteran 
complained of possible PTSD symptoms, reporting violent 
dreams associated with his alcohol and cocaine use.  He also 
related that his alcohol increased during service and times 
of stress, anger, sadness or pain.  The physician found that 
the symptoms described were not those of PTSD.  The remainder 
of the veteran's VA treatment notes are negative for evidence 
of PTSD complaints or diagnoses.  

Analysis

Bladder Cancer as a Result of Exposure to Herbicides 

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and meets the 
requirement of 38 C.F.R. § 3.307 (6)(a), 3.309(e) and 3.313, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

In the present case there is no evidence that the veteran was 
stationed in Vietnam; his overseas assignments were in the 
Philippines and Japan.  There is no documentary or medical 
evidence that he was exposed to herbicides during service.  

In a notice in the Federal Register: November 2, 1999 (Volume 
64, Number 211), the Secretary of the Department of Veterans 
Affairs determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era was not warranted for urinary 
bladder cancer.

Bladder cancer was not present in service, and not shown to a 
compensable degree within one year after service, there is no 
medical evidence of a nexus between the present disorder and 
service.  The claim is not well-grounded, and is denied.


Post-Traumatic Stress Disorder

As with the bladder cancer issue, the threshold question that 
must be resolved with regard to the PTSD claim is whether the 
veteran has presented evidence of a well-grounded claim.  

In order to establish entitlement to service connection for 
PTSD, three elements are required: a current and clear 
diagnosis of PTSD; credible supporting evidence that the 
claimed stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet.  App.  128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy, as established by recognized 
military combat citations or other official records.  Hayes 
v. Brown, 5 Vet.  App..  60 (1993).  In this regard, the 
Board notes that the veteran was not shown to have served in 
Vietnam or to have been in combat.  38 C.F.R. 3.304(f).

The Board need not decide whether the veteran was exposed to 
stressors in service because the other elements necessary to 
establish a basis for an award of service connection are not 
shown.  The medical evidence does not include a diagnosis of 
PTSD by either a private or a VA physician.  Therefore, the 
Board must conclude that the claim is not well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for PTSD.  See 
Robinette at 77-78 (1995).  Essentially, the veteran needs 
evidence of a diagnosis of PTSD, sufficient stressors to 
sustain the diagnosis and a medical link between the PTSD and 
his service.


ORDER

The appeal of the issue of service connection for bladder 
cancer as a result of exposure to herbicides is denied. 

The appeal of the issue of service connection for PTSD is 
denied.


REMAND

In October 1996, the veteran requested a compensable rating 
for service-connected residuals of removal of an 
osteochondroma from the right tibia.  A rating action in 
September 1997 denied an increased rating, and the veteran 
initiated and timely completed the appellate process, 
including filing a substantive appeal.  Thereafter, 
additional evidence was received including VA outpatient 
treatment records dated from January 1996 to June 1998.  The 
RO, in a January 1999 rating action increased the rating for 
the right tibia disability to 10 percent.  The RO incorrectly 
informed the veteran that this was considered a grant of the 
benefit sought on appeal.  

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Because the claim remains open, the veteran should have been 
issued an supplemental statement of the case and given a 
reasonable opportunity to respond.  In order to provide the 
veteran with his due process rights, the case is remanded for 
the following:

The appellant and representative should 
be furnished a supplemental statement of 
the case regarding an increased rating 
for residuals of removal of an 
osteochondroma from the right tibia, and 
they should be given the opportunity to 
respond thereto.


The appellant has the right to submit additional evidence 
and argument on the matter or matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 



